DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically, in Claims 1, 3-4, it is unclear and therefore indefinite as to whether the applicant is claiming an aspirator and supporting construction of the aspirator or merely reciting this structure in order to provide clarity to the arrangements in space between other claimed structures. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Petteys (US-1398275) in view of Johnson (US-2334707) and in further view of Ulfseth (US-1537511). 

Referring to claims 1, 6-8. Petteys discloses a “Grain Cleaner, Separator, and Drier”. See Figs. 1-5 and respective portions of the specification. Petteys further discloses a sieve device for fine-cleaning of grainy material after preliminary cleaning in an aspirator, having an inclined body made of separably integrated frames, in which re- placeable stationary sieves (17, 18) are placed one below the other, the upper sieve having openings corresponding to the size of the grain, and the lower sieve having openings smaller than the grain, while a charging hopper is mounted in the upper, peripheral part of the body above the upper sieve, characterised in that each sieve 

Referring to claim 2. Petteys discloses the apparatus as described above in detail. Petteys further discloses wherein the sieve body along with the sieves are inclined relative to the ground. Pettys doesn’t disclose wherein the sieve body and sieves are inclined relative to the ground at an angle fulfilling the condition  5º <α <55º. It is broadly construed and generally understood that the sieve body and sieves are inclined relative to ground at an angle fulfilling the condition 5º <α <55º.  Likewise, this variation is predictable to one of ordinary skill in the art. See MPEP 2143. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Petteys as is well known in the art.

Referring to claim 3. Petteys discloses wherein the body is suspended by bands (25, 26) with an adjustable length (See Pg. 2 Col. 1. L. 1-10). 

Referring to claim 4. Petteys discloses  a charging hopper (27). It is broadly construed and generally understood that hopper (27) is located below the outlet of an aspirator or supply mechanism.  Likewise, this variation is predictable to one of ordinary skill in the art. See MPEP 2143. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Petteys as is well known in the art.

Referring to claim 5. Petteys discloses the apparatus as described above. Petteys doesn’t disclose a beater mechanism cyclically striking against the body. 
It would have been obvious to one with ordinary skill in the art to modify the base reference to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements (beater mechanism) with no change in their respective functions. Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art. Furthermore, it is 

	Referring to claims 9-10. Petteys discloses the apparatus as described above in detail. Petteys doesn’t explicitly disclose the ratio of the distance between the planes of adjacent sieve segments to the length of the sieve segment fulfils the condition 0.03 ≤ d/j ≤ .25or the ratio of the length of the sieve segment to the width of the sieve segment fulfils the condition 0.25 ≤ l/k ≤ 0.5. It is broadly construed and generally understood that Petteys fulfils these conditions. However, it should be noted that it would have been an obvious matter of design choice to make the ratio of the distance to the length between the planes of adjacent sieve segments and the ratio of the length of the sieve segment to the width of the sieve segment with these configurations, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well as disclosed. Moreover, it should be noted that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655